Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered October 9, 2002, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of one year, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment (People v Drayton, 39 NY2d 580 [1976]), particularly in view of his prior criminal record, and his failure to comply with the reasonable conditions of his guilty plea. Concur—Mazzarelli, J.P., Marlow, Williams, Sweeny and Malone, JJ.